       Case 1-18-45693-cec       Doc 15    Filed 11/26/18        Entered 11/26/18 11:35:56


                                 MICHAEL J. MACCO
                              U.S. Standing Bankruptcy Trustee
                                     2950 Express Drive South
                                              Suite 109
                                     Islandia, New York 11749
                                    http://macco.lawoffice.com

___________________                                                            Telephone (631) 549-7908
                                                                                Facsimile (631) 549-7845
Peter Corey




                                                            November 26, 2018

United States Bankruptcy Court
271 Cadman Plaza East
Brooklyn, NY 11201

                                  RE:     Huynh 18-45693


Dear Sir/Madam:

     Please be advised the 341 Meeting of Creditors has been rescheduled. The new date is
Wednesday, December 19, 2018 at 10:00 a.m.

         Please be guided accordingly.




                                                            Sincerely,

                                                            /s/ Saniyyah S. Greene
                                                            Saniyyah S. Greene
                                                            Paralegal

cc: Brian McCaffrey
    88-18 Sutphin Boulevard, 1st Floor
    Jamaica, NY 11435
